Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 25, 2022.
Claims 1, 4-6, 8, 10-13 are pending in the application.

Response to Arguments/Remarks
Claim Objections
The objections to claims 5-6, 8-9 have been withdrawn based on amendments to the claims. 

Claim Rejections - 35 USC § 112
Claims 1-2, 4-6, 8-13 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to claims 1, 12, and 13 have addressed the rejection.  Accordingly, the rejection has been withdrawn.
Claim 2 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 has been cancelled, and accordingly, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, 8, 10, 12-13 were rejected under 35 U.S.C. 103 as being unpatentable over Voshi et al. US Patent Publication No. 2014/0369208 (“Voshi”) in view of McElhinney US Patent Publication No. 2016/0155098 (“McElhinney”) and Maes et al. US Patent Publication No. 2019/0268214 (“Maes”).
Voshi, McElhinney, and Maes do not further teach the amendment, “the health score is determined using a machine learning system that bases the determination of the health score at least in part on whether the second CPE device has been returned.”  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 8, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim has amended to recite in part, “bases the determination of the health score at least in part on whether the second CPE device has been returned.”  It is not clear what Applicant intends with the language “whether the second CPE device has been returned.”  While the specification, on paragraph [0027], discloses, “information related whether the CPE device has been returned from the field previously,” limitations from the specification are not read into the claims.  Therefore, the language “has been returned” includes possibilities, some of which may not be supported, such as has been returned to a field, returned from a field, returned to a facility, returned from a facility, etc.  The metes and bounds of the claim cannot be clearly determined.  The examiner suggests amending the claim to recite, “bases the determination of the health score at least in part on whether the second CPE device has been returned from a field” as described in the specification to overcome the rejection.
	Claims 12-13 are rejected under a similar rationale as claim 1.


Allowable Subject Matter
Claim 1, 4-6, 8, 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445